office_of_chief_counsel internal_revenue_service memorandum number release date cc pa mlucey postn-102919-10 via facsimile uil date date to judith e murphy program manager abusive transactions imt from ashton p trice chief branch procedure administration subject gross_income derived for purposes of sec_6111 and sec_6707 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 for purposes of sec_6111 does gross_income derived by a person from providing aid assistance or advice with_respect_to_a_reportable_transaction include fees received on or before date if the aid assistance or advice was given after date and before date for purposes of calculating the amount of the penalty imposed by sec_6707 on a material_advisor for failing to file a timely accurate and complete information_return disclosing a listed_transaction does the term gross_income derived include fees received on or before date conclusion for purposes of both sec_6111 and sec_6707 gross_income derived from providing aid assistance or advice is not limited to only income derived on or after date postn-102919-10 law and analysis i gross_income for purposes of sec_6111 the american_jobs_creation_act_of_2004 ajca public law stat amended sec_6111 to require that a material_advisor with respect to any reportable_transaction make a return setting forth information describing the transaction potential tax benefits and other information prescribed by the secretary sec_6111 defines the term material_advisor to mean any person i who provides any material aid assistance or advice with respect to organizing managing promoting selling implementing insuring or carrying out any reportable_transaction and ii who directly or indirectly derives gross_income in excess of the threshold_amount or such other amount as may be prescribed by the secretary for such aid assistance or advice the threshold_amount is i dollar_figure in the case of a reportable_transaction substantially_all of the tax benefits from which are provided to natural persons and ii dollar_figure in any other case sec_6111 sec_6111 as amended is effective for transactions with respect to which material aid assistance or advice is provided after date the service released temporary guidance on sec_6111 in notice_2004_80 2004_2_cb_963 and notice_2005_22 2005_1_cb_756 these notices are effective for transactions with respect to which material aid assistance or advice is provided after date and before date notice_2004_80 section a provides that for purposes of sec_6111 material_advisor is defined in sec_301_6112-1 the rules under sec_301_6112-1 c and d without regard to the provisions relating to a transaction required to be registered under former sec_6111 including the minimum fee amounts for a listed_transaction under sec_301_6112-1 apply for purposes of determining whether a person is a material_advisor sec_301 c iii provides in pertinent part that in determining whether the minimum fee threshold is satisfied all fees for a tax strategy or for services for advice whether or not tax_advice or for the implementation of a transaction that is a potentially_abusive_tax_shelter are taken into account for purposes of sec_6111 the minimum fee threshold must be met independently for each transaction that is a potentially_abusive_tax_shelter and aggregation of fees among transactions is not required see sec_301_6112-1 notice_2005_22 sec_2 provides that a person will be treated as becoming a material_advisor under sec_6111 when all of the following events have occurred the t d 2007_38_irb_616 added sec_301_6111-3 effective for transactions with respect to which a material_advisor makes a tax statement on or after date sec_301_6111-3 the notice’s references to sec_301_6112-1 are to that regulation as amended by t d 2004_1_cb_429 all cites to sec_301_6112-1 in this advice are to that version as amended by t d in other words the determination of whether a person is a material_advisor with respect to a specific transaction is made on a transaction by transaction basis even if the transactions are substantially_similar postn-102919-10 material_advisor makes a tax statement the material_advisor receives or expects to receive the minimum threshold fees and the transaction is entered into by the taxpayer material advisors including those who cease providing services to a taxpayer prior to the taxpayer entering into the transaction must make reasonable and good_faith efforts to determine whether the taxpayer entered into the transaction notice_2005_22 sec_3 clarifies that for purposes of sec_6111 disclosure is required for reportable_transactions with respect to which a material_advisor makes a tax statement other than post-filing_advice described in sec_301_6112-1 after date regardless of whether any portion of the fee was received before date or whether the transaction was entered into before date this rule is supported by the fact that congress specifically made sec_6111 effective for transactions with respect to which material aid assistance or advice is provided after date and did not make the effective date dependent on the timing of the fees see p l sec_815 see also h_r conf_rep no 108th cong 2d sess therefore as long as a person makes a tax statement after date fees received before and after date with_respect_to_a_reportable_transaction are included as gross_income derived from providing aid assistance or advice to a taxpayer for purposes of determining whether that person is a material_advisor in addition to fees actually received by the potential material_advisor fees that the potential material_advisor expects to receive in the future from the reportable_transaction are also included in the amount of gross_income derived for sec_6111 purposes ii gross_income derived for purposes of the sec_6707 penalty sec_816 of the ajca amended sec_6707 to impose a penalty on a person who fails to file a timely information_return when required by sec_6111 or files a return with false or incomplete information with_respect_to_a_reportable_transaction when the sec_6707 penalty is with respect to a listed_transaction the amount of the penalty is the greater of dollar_figure or of the gross_income derived by such person with respect to the listed_transaction before the date the return is filed under sec_6111 sec_6707 is effective for returns the due_date for which is after date see p l sec_816 nothing in the statutory language setting the amount of the penalty the effective date of the penalty nor the due_date for a sec_6111 return is dependent upon whether gross_income was derived before or after the see sec_301_6112-1 providing in pertinent part that a person is a material_advisor with respect to a transaction that is a potentially_abusive_tax_shelter if the person receives or expects to receive at least a minimum fee with respect to the transaction and the person makes a tax statement emphasis added see also sec_301_6111-3 defining derived as receive or expect to receive the amount of the sec_6707 penalty for an information_return required with respect to any reportable_transaction other than a listed_transaction is dollar_figure if a material_advisor intentionally fails to comply with sec_6111 with respect to a listed_transaction the sec_6707 penalty is the greater of dollar_figure or of the gross_income derived before the return is filed sec_6707 flush language postn-102919-10 enactment of the ajca accordingly all gross_income that is derived with respect to providing aid assistance or advice with respect to a listed_transaction prior to filing a proper sec_6111 return is included in calculating the amount of the sec_6707 penalty we also note that the service may aggregate fees derived by a material_advisor from each separate taxpayer for aid assistance or advice provided with respect to the listed_transaction into which the taxpayers entered although fees derived from separate transactions may not be aggregated for purposes of determining whether an advisor meets the threshold_amount under sec_6111 the filing of a single sec_6111 return is sufficient to cover all substantially_similar transactions it is appropriate for the penalty for failing to file the sec_6111 return to cover all the transactions that the return would cover therefore the non-aggregation rule applicable to determining the threshold_amount under sec_6111 should not apply to determining the penalty amount under sec_6707 moreover there is nothing in the statutory language of sec_6707 that puts a limit on what qualifies as gross_income derived with respect to aid assistance or advice which is provided with respect to the listed_transaction as a result all gross_income derived with respect to a listed_transaction including all transactions substantially_similar to the listed_transaction even those for which the person provided a tax statement but did not meet the gross_income threshold is includable in calculating the amount of sec_6707 penalty for failing to timely file a complete and accurate return with respect to the listed_transaction a listed_transaction will not be treated as a reportable_transaction however if it affected the taxpayer’s federal_income_tax liability reported on a return filed on or before date see temp sec_1_6011-4t b as amended by t d 2002_2_cb_87 therefore fees received by an advisor for such transactions are not included for purposes of determining the penalty amount please contact matthew d lucey at for additional questions regarding sec_6707 or caroline e hay at for additional questions regarding sec_6111 the proposed_regulations under sec_6707 provide that the term derive for purposes of sec_6707 means derive as defined by the sec_301_6111-3 regulations see prop sec_301 b sec_301_6111-3 defines derive to mean receive or expect to receive as a result gross_income actually received after the filing of a sec_6111 return would be included in calculating the amount of the sec_6707 penalty with respect to a listed_transaction if the material_advisor expected to receive the income before filing a delinquent_return see notice_2004_80 sec_3 a material_advisor may file a single form_8264 for substantially_similar transactions and notice_2005_22 sec_2 once a material_advisor has filed an information_return with respect to a transaction the material_advisor is not required to file additional returns for each additional taxpayer that enters into the same transaction or for separate transactions that are substantially_similar to the transaction for which the material_advisor filed the information_return see also sec_301_6111-3
